Citation Nr: 1520185	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether there was clear and unmistakable error in the February 27, 1970, rating decision that granted service connection for residuals of a gunshot wound to the right arm and assigned a 50 percent convalescent rating, effective February 12, 1970.

2.  Whether there was clear and unmistakable error in the June 4, 1970, rating decision that continued a 50 percent post-convalescence schedular disability rating for residuals of a gunshot wound to the right arm, effective February 12, 1970.

3.  Whether there was clear and unmistakable error in the November 13, 1970, rating decision that assigned a 50 percent post-convalescence schedular disability rating for residuals of a gunshot wound to the right arm, effective September 28, 1970.

4.  Entitlement to earlier effective dates for the awards of service connection for right arm median nerve impairment and residual scars from gunshot wound to the right arm.

5.  Entitlement to increased initial ratings for right arm median nerve impairment and residual scars from gunshot wound to the right arm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1970. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision by the RO, which found that no revision was warranted of the 50 percent disability rating assigned by the February 1970 rating decision and continued by the June 1970 and November 1970 rating decisions, for residuals of a gunshot wound to the right arm with fracture of humerus, severe injury of muscle Groups V and VI, and mild nerve involvement, effective February 12, 1970.

In an April 2010 rating decision, the RO found that there was CUE in the prior November 1970 rating decision to that extent that separate ratings for nerve involvement and scars were not awarded.  In finding CUE in the prior decisions, the RO awarded service connection and separate ratings for right arm median nerve paralysis, rated as 10 percent disabling, effective September 28, 1970, and scars of the right arm secondary to gunshot wound residuals, rated as noncompensable effective September 12, 1970.  To the extent that the RO found CUE in the prior November 1970 rating decision, granted service connection, and assigned separate ratings for right arm gunshot wound residuals involving nerve damage and scarring, those issues are resolved and no longer before the Board.  

The issues of increased initial ratings and earlier effective dates for right arm median nerve impairment and residual scars from a gunshot wound to the right arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 1970, June 1970, and November 1970 unappealed rating decisions were supported by the evidence then of record and were consistent with VA laws and regulations then in effect.

2.  The June 1970 rating decision was a deferred rating decision and was not a final determination.

3.  There is no undebatable error of fact or law in the February 1970, June 1970, or November 1970 rating decision that would change the outcomes regarding the award of a 50 percent convalescent rating or the continuation of a 50 percent schedular disability rating for residuals of a gunshot wound to the right arm.


CONCLUSIONS OF LAW

1.  The February 1970 rating decision was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

2.  The June 1970 rating decision was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

3.  The November 1970 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran essentially contends that the February 1970 rating decision assigning a 50 percent convalescence rating and the November 1970 rating decision continuing a 50 percent schedular disability rating post-convalescent for residuals of a gunshot wound to the right arm, constituted CUE because they "underevaluated" his residuals.  He has asserted that it was CUE to not assign separate ratings for scars, nerve impairment, and orthopedic disability, in addition to rating muscle impairment arising from his gunshot wound to the right arm in service.  

Initially, as discussed in the Introduction, during the pendency of this appeal, the RO awarded separate ratings for residual scars and nerve impairment based on findings of CUE in the prior November 1970 RO decision; thus, the Veteran's assertions of CUE with respect to nerve involvement and scars are considered resolved.  Additionally, the Board points out that in a February 2009 written statement, the Veteran stated, "I agree with the 50 percent evaluation for muscle impairment."  Thus, it appears that the Veteran's main contentions are that it was CUE in the February 1970 to not assign a higher convalescent rating, and CUE in the November 1970 rating decision to not assign a higher or separate disability rating based on residual orthopedic disability resulting from the gunshot wound in service, in addition to muscle injury.

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.  

Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  Additionally, the fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

In light of the foregoing, the Veteran must assert more than a mere disagreement as to how the facts were weighed or evaluated, but rather argue that either the correct facts were not considered by the RO or that applicable law and regulations were not correctly applied in the rating decision at issue.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Id.
The Board also notes parenthetically that, effective February 1, 1990, Title 38, U.S.C. § 5104(b) requires the RO to specify, in each rating decision, the evidence considered and the reasons for the disposition; before that time, rating decisions generally lacked such specificity.  See 38 U.S.C.A. § 5104(b) (West 2014); see also Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a final RO Decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."  Id. at 421.

Additionally, at the time of the February, June, and November 1970 rating decisions, the rating board for the RO was permitted to rely on its own medical judgment to support its conclusions.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (applying this principle to a pre-Colvin Board decision). Cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board panels may consider only independent medical evidence).

By way of history, the Veteran submitted his original claim for VA disability compensation in December 1969, prior to his discharge from service.  By rating action on February 27, 1970, the RO granted service connection for residuals of a gunshot wound to the right arm.  The award was based on service records showing that the Veteran was awarded a Purple Heart and placed on temporary disability retirement, which  "indicat[es] the presence of considerable disability at the time of separation, the nature of which is considered to partially interfer[e] with the [V]eteran's employment."  The rating decision indicates that the 50 percent rating assigned was a temporary convalescent (or pre-stabilization) rating with further consideration to be completed upon receipt of the complete record and after a future examination.  The effective date of the rating was February 12, 1970, the first day following the Veteran's separation from service, under Diagnostic Code 5305.  In March 1970, the Veteran was notified that the rating was temporary, not to exceed six months, and subject to reexamination.  He did not appeal the decision.
  
Based on the rating decision, the initial rating was assigned under the authority of 38 C.F.R. § 4.28 (1969), which pertains to convalescent ratings from the date of discharge and provides for the assignment of either a 50 percent or 100 percent disability rating.  A 50 percent rating was warranted for recent injuries that are unhealed or improving, with definitely disabling manifestations of such severity that resumption of partial employment is feasible and advised, for six months.  38 C.F.R. § 4.28 (1969).  A higher 100 percent rating under the regulations then in effect was assignable where the recent injury involves unhealed fractures, continued infection, therapeutic immobilization of the joints, effects of shock, operation, bed confinement or weakness, etc., "requiring continued hospitalization or such as to prevent the pursuit of a substantially gainful occupation on the part of the average person affected" for six months.  Id.  Note (2) stated that diagnosis of disease, injury, or residuals will be cited, with diagnostic code number assigned from this rating schedule for the conditions listed.  Diagnostic Code 5305 provided for ratings of muscle group V, flexor muscles of the elbow.  38 C.F.R. § 4.73 (1969).   

At the time of the February 1970 rating decision, the record included the Veteran's December 1969 application for service connection, in which he reported a gunshot wound to the right (major) arm with loss of motion.  He further reported on his application that he received treatment for his gunshot wound on March 31, 1969; he did not otherwise report any current treatment.  Also of record at that time was evidence that the Veteran applied for vocational rehabilitation benefits, as discussed in the March 1970 notice letter of the February 1970 rating decision. 

Thereafter, the Veteran's service records were received sometime in April or May 1970 and, in a June 1970 rating decision, the RO found that no change was warranted based on the receipt of the additional service records.  It was also noted that a determination was deferred pending a future VA examination on or after August 1, 1970.  The Veteran was sent notice of the foregoing the same month.  

The service treatment records reflected that in March 1969 the Veteran had a through and through gunshot wound to the right distal "3fd" arm with a comminuted supracondylar fracture of the right humerus.  No major nerves or vessels were damaged.  His wound was debrided and his right arm was placed in a plaster splint.  He was hospitalized for twelve days and then transferred to another hospital for continuity of care.  The medical board records show that in January 1970, the Veteran was found to be medically unfit for further military service due to malunion of fracture, open, comminuted, right humerus, with median nerve involvement and no artery involvement; fibrous ankylosis of the right elbow with flexion from 40 degrees to 90 degrees; muscle defect of the triceps of the right upper extremity; incomplete right median nerve palsy; and, tender scars of the anteromedial right arm and posterior right elbow.  An accompanying summary of the medical conditions and physical defects indicated, "Limited motion of right elbow, malunion of fractured right upper arm."  At the time of the medical board determination, it was noted that, for each of the foregoing medical conditions or physical defects, the Veteran had achieved optimum hospital improvement for disposition purposes and received the maximum benefit from hospitalization.

The Veteran was then afforded a VA examination in September 1970.  It was noted that he had a history of a perforating gunshot wound to the right arm in service in March 1969, for which he underwent a bone graft and was placed in a cast in August 1969.  He then was medically discharged from service in February 1970.  Since that time, he reported that he had been working as a multilith operator at an electric company for six months with no lost time from work.  He was also attending college with no lost time due to his right upper extremity.  He reported "[g]eneral good health" and no civilian care.  

On physical examination, the Veteran was unable to completely extend or flex the right elbow, and he also was unable to do pushups due to weakness.  The Veteran's strength on flexion "is good" but extension "was limited overcoming moderate to strong resistance."  There was a 45 degree flexion deformity of the right elbow, and the Veteran could further flex the elbow to 90 degrees.  Pronation and supination was normal "and function is normal."  In addition to some nerve-related symptoms and scarring, the examiner also noted that "there is severe involvement of the right triceps musculature."  The Board also observes that the examiner noted an incisional scar with "severe involvement of the biceps."  Finally, imaging revealed a gross alteration of the contour of the shaft of the humerus just above the elbow, compatible with an old healed fracture.  The radiology report indicates that the elbow joint itself was not open to evaluate the articular surfaces, but that no definite abnormalities were detected.  There was some altered soft tissue contours at the level of the humerus injury.  

The RO thereafter issued a rating decision in November 1970 to terminate the prior convalescent rating and assign a schedular rating.  The RO noted that in view of the "severe muscle involvement of group V and VI affecting the elbow," a 50 percent rating is assigned "for ankylosis of the elbow at the intermediate angle."  The 50 percent schedular rating was assigned pursuant to Diagnostic Code 5205, effective September 28, 1970.  (The February 2009 rating decision amended the Diagnostic Code to 5206 effective September 28, 1970).  The RO determined that a higher rating was not warranted because loss of use of the right upper extremity was not demonstrated at that time.
 
At the time of the November 1970 rating decision, the schedule for rating muscle injuries provided for a 40 percent disability rating under Diagnostic Code 5305 for severe injury to muscle Group V (flexor muscles of the elbow, including biceps) of the major upper extremity, and a 40 percent rating under Diagnostic Code 5306 for severe injury involving muscle Group VI (extensor muscles of the elbow, including triceps).  38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306 (1970).  However, relevant regulations in effect at that time also provided that, whereas here, there are two or more severe muscle injuries affecting the motion about a single joint (in this case, the elbow), such ratings may be combined but they may not, in combination, receive more than the rating for ankylosis of that joint at an intermediate angle.  38 C.F.R. § 4.55 (1970).  Under Diagnostic Code 5205 pertaining to ankylosis of the elbow, ankylosis at an "intermediate" angle warrants a 50 percent rating for the major upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5205 (1970).  Thus, it appears that the maximum disability rating allowable for the severe involvement of the muscle Groups V and VI of the major upper extremity was 50 percent.

Notably, also in effect at the time of the February, June, and November 1970 rating decisions was the current regulation pertaining to avoidance of pyramiding and evaluation of the same manifestation under various different diagnoses.  38 C.F.R. § 4.14 (1970).

Based on the foregoing, the Board does not find CUE in the RO's February 1970 assignment of a 50 percent convalescent rating for residuals of a gunshot wound to the right arm.  A higher 100 rating was not warranted as there was no evidence of unhealed fractures, continued infection, or other residual symptoms either requiring continued hospitalization or preventing pursuit of a substantially gainful occupation.  On the contrary, the evidence at the time of the February 1970 rating decision showed that the Veteran was applying for vocational rehabilitation benefits, supporting that pursuit of a substantial gainful occupation was not prevented.  Furthermore, on his application, he did not otherwise indicate that continued hospitalization was required for his right arm gunshot wound residuals; instead, he reported only past treatment in March 1969.  Thus, it was reasonable for the RO to conclude that the Veteran's gunshot wound residuals were improving or that resumption of partial employment was feasible to warrant the 50 percent convalescent rating.  

Furthermore, a medical member of the RO rating board participated in the February 1970 determination and, as a signatory to the determination, affirmed his or her agreement with the findings that the Veteran's gunshot wound residuals were improving or that resumption of partial employment was feasible.  The medical member's finding are consistent with the facts known at that time, namely evidence that the Veteran's gunshot wound residuals did not require continued hospitalization or prevent pursuit of employment.  To the extent the February 1970 determination is alleged to be contrary to the medical evidence of record, the Board finds that the RO's rating board relied on the medical judgment of the medical member in deciding the claims.  Thus, CUE is not shown on this basis.

The Board also does not find CUE in the June 1970 rating decision, nor is that rating decision subject to revision on the basis of CUE.  Initially, while the Veteran asserts that schedular ratings should have been assigned by that rating decision, the Board points out that ratings assigned under Section 4.28 pertaining to convalescence ratings generally "are applicable for a definite period, 6 months from the date of discharge from the service..." 38 C.F.R. § 4.28, Note (1) (1969).  Furthermore, the Note to Section 4.28 provides for a discontinuance or reduction in the convalescence rating prior to expiration of the six month period when earlier reports of examination or hospitalization "disclose material improvement, absence of or recovery from the active disease or injury."  Here, the only additional records received at the time of the June 1970 rating decision were service treatment records showing the Veteran's condition in service; there was no hospital report or examination showing material improvement or recovery from the gunshot wound residuals since that time.  Thus, the RO had no basis in June 1970 upon which to discontinue or reduce the previously assigned convalescence rating, which, as noted, is assigned for a definite period of time.  Id.  Moreover, consistent with the February 1970 rating decision, a medical member of the RO rating board participated in the June 1970 determination and, as a signatory to the determination, affirmed his or her agreement with the finding that no change was warranted at that time based on additional service treatment records.  

Regardless, the Board points out that the June 1970 rating decision is essentially a deferred rating decision and not a final determination.  In this regard, the rating decision notes that the additional service records received warranted no change in the status of the case and that further determination was "deferred pending VA exam."  Also significant, however, is the fact that the June 1970 notice letter accompanying the rating decision did not fully notify the Veteran of his appellate rights, as the March 1970 notice letter did.  Thus, based on the combination of lack of full notice of appellate rights, reference to future examination, and discussion of deferral, the Board finds that, notwithstanding an absence of CUE in the decision, June 1970 rating decision was not a final determination and is therefore not subject to revision on the basis of CUE.

Likewise, the Board does not find CUE in the fact that the RO did not assign separate or higher schedular ratings for the orthopedic and muscular manifestations of the gunshot wound residuals to the right arm following termination of the convalescent rating.  The September 1970 VA examination showed that the symptoms of the Veteran's right (major) arm gunshot wound residuals of severe involvement of the biceps (muscle Group V) and triceps (muscle Group VI) muscles included weakness, limitation of motion, scarring, and nerve impairment.  The examination also showed that the Veteran was working and going to school, and had not lost time from either work or school due to his right upper extremity.  He also was not receiving civilian care for any residuals.  

Given that there was medical evidence of severe muscle injury involving two muscle groups (Groups V and VI) involving the elbow, and no medical evidence on record showing involvement of the shoulder girdle or loss of use of the right arm at the time of the November 1970 rating decision, the Board finds there was a tenable basis for the RO's decision not to assign a higher schedular rating for orthopedic and muscular residuals affecting the right arm.  Indeed, the regulations in effect at the time of that assignment precluded a combined rating in excess of the 50 percent assigned, for two or more severe muscle injuries affecting the motion of a single joint.  38 C.F.R. § 4.55 (1970).  While the relevant provision does indicate that a higher rating may be assigned for severe muscle injuries involving the shoulder girdle (muscle Groups I-IV) and the arm, the medical evidence at the time of the decision does not show involvement of the shoulder girdle, or, muscle Groups I-IV.  Thus, it was reasonable for the RO to conclude that a combined rating in excess of the 50 percent assignable for ankylosis of the major elbow at an intermediate angle, was not assignable.  38 C.F.R. § 4.55 (1970).   

Moreover, to the extent that the Veteran argues that it was CUE not to assign a separate rating based on limitation of motion due to orthopedic impairment, in addition to muscle injury, such a separate rating would constitute pyramiding and violate 38 C.F.R. § 4.14.  The September 1970 examination showed limited motion of the elbow joint, and the assigned rating for ankylosis of the elbow specifically contemplates loss of motion.  The relevant diagnostic codes for muscle injury also contemplate loss of motion, to include based on lack of strength.  38 C.F.R. §§ 4.55, 4.73.  In this regard, Diagnostic Codes 5305 and 5306 specifically contemplate impairment of elbow function relating to flexion and extension.  38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306 (1970).

In this case, the Veteran was compensated under 38 C.F.R. § 4.71a, Diagnostic Code 5205 for pain, weakness and loss of motion of the right elbow, which is essentially the same symptomatology for which he would be compensated if the disability were evaluated under 38 C.F.R. § 4.73.  Thus, separate ratings for limitation of motion or weakness under Diagnostic Codes governed by 38 C.F.R. § 4.73 would represent "pyramiding."

Moreover, a 60 percent rating under Diagnostic Code 5205 was not warranted because unfavorable ankylosis at an angle of less than 50 degrees or with complete loss of supination or promotion was not shown.  Specifically, the September 1970 VA examiner did not diagnosis ankylosis of the elbow.  Therefore, a 60 percent rating could not have been awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5205 (1970).

The Veteran has also asserted that separate ratings were potentially warranted based on orthopedic manifestations such as impairment of the humerus, which is governed by Diagnostic Code 5202.  38 C.F.R. § 4.71a.  The Veteran argues that such a rating was warranted based on evidence of malunion in the service treatment records.  In this regard, service treatment records, including a November 1969 report of medical evaluation, do show an assessment of malunion of the fracture of the humerus.  However, as discussed prior, the RO considered the service treatment records around May or June 1970.  

Even further, the Board notes that the most recent and post-service medical evidence at the time of the November 1970 decision - namely the September 1970 VA examination - did not show nonunion, recurrent dislocation, or guarding of the humerus, as none of the foregoing was noted on the September 1970 VA examination report.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (1970).  To the extent that imaging in September 1970 did reveal a "gross alteration of the contour of the shaft of the humerus just above the elbow," that alteration was noted to be "compatible with an old head fracture" and no malunion was specifically noted.  The Board is cognizant that also at that time, the "elbow joint itself was not open to evaluate the articular surfaces."  However, it was also noted that no definite abnormalities were detected.  In any event, even given the foregoing, absent clear evidence of malunion or symptoms related to any deformity beyond limitation of motion during the September 1970 VA examination, the Board finds that the medical evidence was not such that it was an clear or undebatable error not to assign a separate rating under Diagnostic Code 5202 in November 1970.

Finally, the Board notes that in the February 2009 rating decision on appeal, the RO amended the diagnostic code under which the Veteran's muscle-related gunshot wound residuals are rated, effective September 28, 1970.  Specifically, the RO found that in November 1970, the RO should have rated the Veteran's residuals under Diagnostic Code 5206 pertaining to limitation of flexion of the forearm, instead of Diagnostic Code 5205 pertaining to ankylosis of the elbow.  Notwithstanding that such a change does not affect the fact of service connection, how the Veteran's muscle disability is rated - namely based on limitation of motion of the forearm at the elbow joint - or the rating assignable based on the evidence then of record, the Board finds that the change is nonetheless improper, as the rating under Diagnostic Code 5205 has been in effect since September 28, 1970 and is considered a protected rating.  38 C.F.R. § 3.951; See Murray v. Shinseki, 24 Vet. App. 420 (2011); see generally Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Sanders v. West, 13 Vet. App. 491 (2000); Gifford v. Brown, 6 Vet. App. 269 (1994).  Furthermore, here, there was no ambiguity as to muscles involved in November 1970; the medical evidence at that time clearly identified the muscle groups involved - namely the biceps and triceps, as identified by the September 1970 VA examiner  - and the RO assigned Diagnostic Code 5205 based on that information, as well as the judgment of a medical professional on the rating board in November 1970.  Thus, the Board finds no basis upon which to change the diagnostic code, and the prior Diagnostic Code 5205 should be reinstated effective September 28, 1970.  

In sum, the Board does not find that the statutory or regulatory provisions extant at the time of the February 1970, June 1970, and November 1970 rating decisions were incorrectly applied by the RO.  Although the Veteran clearly disagrees with how the facts were weighed and evaluated at the time of that decision, this is not tantamount to CUE.  The failure to apply, or apply correctly, an applicable law or regulation must be shown undebatably.  While the Board is sympathetic to the injuries the Veteran sustained in defense of our country, it has not been shown that the RO made an undebatable error in rating decisions in question.




	(CONTINUED ON NEXT PAGE)
ORDER

As there was no CUE in the February 1970 rating decision that granted service connection for residuals of a gunshot wound to the right arm and assigned a 50 percent convalescent rating, the appeal is denied.

As there was no CUE in the June 1970 rating decision that assigned a 50 percent schedular rating for residuals of a gunshot wound to the right arm, the appeal is denied.

As there was no CUE in the November 1970 rating decision that assigned a 50 percent schedular rating for residuals of a gunshot wound to the right arm, the appeal is denied.


REMAND

As noted in the Introduction above, in an April 2010 rating decision, the RO granted service connection and awarded separate ratings for right arm median nerve paralysis and scars of the right arm secondary to gunshot wound residuals.  In June 2010, the Veteran disagreed with the initial disability ratings and effective dates assigned for those awards.  A statement of the case (SOC) has not yet been issued as to those matters.  Therefore, remand is necessary for issuance of an SOC as to those issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on the issues of increased initial ratings and earlier effective dates for the awards of service connection for right median nerve impairment and residuals scars from gunshot wound to the right arm (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.  38 C.F.R. § 20.302(b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


